Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 21, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  162249                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 162249
                                                                    COA: 353958
                                                                    Oakland CC: 1999-166149-FC
  JOHNNY LEROY STANLEY,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the August 11, 2020 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 21, 2021
           b0414
                                                                               Clerk